DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 9-16, filed October 28, 2021, with respect to Claims 1-15, 19, and 20 have been fully considered and are persuasive.  The objections to the Specification and to Claims 1-15, the 35 U.S.C. 112(f) interpretation of Claim 19, the 35 U.S.C. 101 rejection of Claim 20, and the 35 U.S.C. 103 rejections of Claims 1, 19, and 20 have been withdrawn. 
Allowable Subject Matter
Claims 1-15, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable for reasons discussed in Applicant’s Remarks dated October 28, 2021 and also for the reasons discussed below.
The closest prior art (Kuroda US 20080049035A1) teaches an image data access apparatus which is designed to access a plurality of adjacent pixel data in parallel in external memories in the same cycle [0031].  The plurality of external memories are Static Random Access Memory (SRAM) #A10 and SRAM#B11, for example, [0032].  In the SRAM#A 10 and SRAM#B 11, a plurality of parallel pixel data that are adjacent to each other in a prescribed pixel block area in a prescribed block unit of the image data are separately stored [0033].  As shown in Fig. 1, the top row of SRAM#A stores s(1,1), s(3,1), s(5,1), s(2,2), s(4,2).  Fig. 6A shows transfer cycles for the rectangular data of the block A area.  For accessing the SRAM#A 10 and the SRAM#B 11 in parallel for all pixel data of the block A area, eight transfer cycles are sufficient 
Another prior art (Alcorn US005745118A) teaches a memory (48, Fig. 5) configured with a number of v storage blocks (204A-D) (col. 15, lines 2-4).  Alcorn teaches that Fig. 6 illustrates an example of the manner in which blocks of texture data are organized to take advantage of the four interleave implementation of the cache memory to allow any four adjacent texels to be read simultaneously.  Each texel is labeled A, B, C or D to identify the interleave in the cache memory where the texel is stored.  The pattern of the A-D labels repeats so that any location in the map falls between four texels labeled A, B, C and D.  Thus, for a pixel that maps to any location within the map, the four closest texels will be in separate interleaves A-D so that they can be accessed simultaneously by the four independent controllers (col. 15, lines 43-55).  As shown in Fig. 6, the image blocks are 2x2 of the four texels labeled A, B, C and D.  A is at the top left, B is at the top right, C is at the bottom left, and D is at the bottom right.  However, simultaneously, which is different from the sequentially performing output in Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Kuroda (US 20080049035A1) teaches accessing image data in reduced transfer cycles that are used for accessing pixel data in external memories [0016].
2.	Alcorn (US005745118A) teaches blocks of texture data are organized to take advantage of the four interleave implementation of the cache memory to allow any four adjacent texels to be read simultaneously (col. 15, lines 43-55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611